OIO-/5
                                ELECTRONIC RECORD




COA #      01-13-00038-CR                        OFFENSE: 19.02 (Murder)

           Travis Wade Coleman, Jr. v. The
STYLE:     state of Texas                        COUNTY:         Brazoria

COA DISPOSITION:       AFFIRM                    TRIAL COURT: 412th Judicial District Court


DATE: 01/23/2014                  Publish: YES   TC CASE #:      66103




                           IN THE COURT OF CRIMINAL APPEALS


          Travis Wade Coleman, Jr. v. The
STYLE:    State of Texas                              cca#               OIO-/5*
         Ptf/O SE                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         K*?{J4&i>                                    JUDGE:

DATE:      Ofllsr{20ir                                SIGNED:                         PC:

JUDGE:       lftjU Ua^aS .                            PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD